


Exhibit 10.22

 

[g18692lai001.jpg]

 

One Penn Plaza

19th Floor

New York, NY 10119

(212) 845-8200

 

September 29, 2014

 

Mr. Todd N. Smith

31445 Reigate Lane

Green Oaks, IL 60048

 

Dear Todd:

 

It is my pleasure to extend to you this offer of employment with Ophthotech
Corporation (the “Company”). On behalf of the Company, I set forth below the
terms of your employment:

 

1.                   Employment. You will be employed to serve on a full-time
basis as the Company’s Senior Vice President & Chief Commercial Officer,
effective Friday, October 3, 2014 (the “Start Date”). As the Company’s Senior
Vice President & Chief Commercial Officer you will report to the Company’s Chief
Executive Officer and have the duties and responsibilities that are consistent
with your position and such other duties as may from time to time be assigned to
you by the Company. The Company reserves the right to change your title and
responsibilities at any time, with or without notice. You shall perform and
discharge faithfully and diligently your duties and responsibilities hereunder.
You agree to devote your full business time, efforts, skill, knowledge,
attention and energies to the advancement of the Company’s business and
interests and to the performance of your duties and responsibilities as an
employee of the Company. You agree to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein that may be adopted from time to time by the Company. Notwithstanding
the foregoing, you may continue to serve as a member of the board of directors
of the companies for which you currently serve or are engaged with that will be
creating a board, may serve on civic, charitable, educational, religious, public
interest or public service boards, and may manage your personal and family
investments, in each case, to the extent such activities, whether individually
or in the aggregate, do not materially interfere or conflict with the
performance of your duties and responsibilities for the Company.

 

2.                   Base Salary. Your base salary will be at the rate of
$16,667 per semi-monthly pay period (which if annualized equals $400,000), less
all applicable taxes and withholdings, to be paid in installments in accordance
with the Company’s regular payroll practices. Such base salary may be adjusted
from time to time in accordance with normal business practices and in the sole
discretion of the Company.

 

--------------------------------------------------------------------------------


 

3.                   Discretionary Bonus. Following the end of each calendar
year and subject to the approval of the Company’s Board of Directors (the
“Board”), you will be eligible for a performance bonus of up to 45% of your
annualized base salary (the “Target Bonus”), based on your personal performance
and the Company’s performance during the applicable calendar year, as determined
by the Company in its sole discretion. In any event, you must be an active
employee of the Company on the date the bonus is distributed in order to be
eligible for and to earn any bonus award, as it also serves as an incentive to
remain employed by the Company. You will not be eligible for a pro-rata
discretionary bonus for 2014, but would be eligible for a discretionary bonus
for 2015.

 

4.                   Equity. In connection with the commencement of your
employment with the Company, you will be eligible to receive an option to
purchase 150,000 shares of the Company’s common stock (the “Option”), subject to
the approval by the Board (acting in its sole discretion) of such option grant.
This option grant is also contingent upon your execution of the stock option
agreement covering the Option. If the Board approves the grant, the Option would
be issued on the Start Date with an exercise price equal to the fair market
value of the Company’s common stock (as determined by the Board) as of the date
of grant and would vest over a four-year period, with 25% of the shares vesting
on the first anniversary of the Start Date and the remainder of the shares
vesting in equal monthly amounts thereafter until the fourth anniversary of the
Start Date, pursuant to the terms of the stock option agreement and subject to
your continued employment with the Company. You would not be eligible for an
annual performance-based option grant in January of 2015, but would be eligible
in 2016. If your employment with the Company, or its successor, is terminated by
the Company without Cause (as defined in Section 6 hereof) or by you for Good
Reason (as defined in Section 6 hereof) within the one (1) year period following
a Change in Control Event (as defined in your option agreement), then, 100% of
the portion of the Option that is not then-vested, and which has not been
exercised, cancelled or forfeited, shall become vested and exercisable in full
as of the date of such termination.

 

5.                   Benefits. You may participate in any and all benefit
programs that the Company establishes and makes generally available to its
employees from time to time, provided that you are eligible under (and subject
to all provisions of) the plan documents that govern those programs. Benefits
are subject to change at any time in the Company’s sole discretion.

 

6.                   Severance. If your employment is terminated (a) at any time
by the Company without Cause or by you for Good Reason or (b) within one year of
a Change in Control Event, by the Company, or its successor, without Cause or by
you for Good Reason, provided that such Change in Control Event also qualifies
as a “change in control event” within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(i), the Company will (i) pay you in a lump sum on the Payment
Date (as herein defined) (a) an amount equal to twelve (12) months of your
then-current base salary, less standard employment-related withholdings and
deductions, in accordance with the Company’s usual payroll practices beginning
on the first regular pay date following the Payment Date, (b) an amount equal to
your Target Bonus, less standard employment-related withholdings and deductions,

 

2

--------------------------------------------------------------------------------


 

and (ii) provide for continued coverage, at the Company’s expense, under the
Company’s medical and dental benefit plans to the extent permitted under such
plans for a period of twelve (12) months immediately following the date of the
termination of your employment.

 

Notwithstanding the foregoing, the Company shall not be obligated to pay you the
severance payments provided for herein unless you have timely executed (and not
revoked) a separation agreement in a form to be provided by the Company. Such
separation agreement must be executed and become binding and enforceable within
sixty (60) calendar days after the effective date of your termination of
employment (such 60th day, the “Payment Date”); provided however, that if the
60th day following the date of termination occurs in the next calendar year
following the date of termination, then the Payment Date shall be no earlier
than January 1 of such following calendar year.

 

For purposes hereof, “Cause” shall mean that: (i) you failed to attempt in good
faith, refused or willfully neglected to perform and discharge your material
duties and responsibilities; (ii) you have been convicted of, or pled nolo
contendere to, a felony or other crime involving fraud or moral turpitude; (iii)
you breached your fiduciary duty or loyalty to the Company, or acted
fraudulently or with material dishonesty in discharging your duties to the
Company; (iv) you undertook an intentional act or omission of misconduct that
materially harmed or was reasonably likely to materially harm the business,
interests, or reputation of the Company; (v) you materially breached any
material provision of this letter or any other agreement with the Company; or
(vi) you materially breached any material provision of any Company code of
conduct or ethics policy. Notwithstanding the foregoing, “Cause” shall not be
deemed to have occurred unless: (A) the Company provides you with written notice
that it intends to terminate your employment hereunder for one of the grounds
set forth in subsections (i), (v) or (vi) within sixty (60) days of such
reason(s) occurring, (B) if such ground is capable of being cured, you have
failed to cure such ground within a period of thirty (30) days from the date of
such written notice, and (C) the Company terminates your employment within six
(6) months from the date that Cause first occurs.

 

For purposes hereof, “Good Reason” shall mean, without your written consent: (i)
any change in your position or reporting relationship with the Company that
diminishes in any material respect your authority, duties or responsibilities;;
(ii) any material reduction in your base compensation; (iii) a material change
in the primary geographic location at which services are to be performed by you;
or (iv) a material breach of any provision hereof by the Company or any
successor or assign. Notwithstanding the foregoing, “Good Reason” shall not be
deemed to have occurred unless: (A) you provide the Company with written notice
that you intend to terminate your employment hereunder for one of the grounds
set forth in subsections (i), (ii), (iii) or (iv) within sixty (60) days of such
reason(s) occurring, (B) if such ground is capable of being cured, the Company
has failed to cure such ground within a period of thirty (30) days from the date
of such written notice, and (C) you terminate your employment within six (6)
months from the date that Good Reason first occurs. For purposes of
clarification, the above-listed conditions shall apply separately to each
occurrence of Good Reason and failure to

 

3

--------------------------------------------------------------------------------


 

adhere to such conditions in the event of Good Reason shall not disqualify you
from asserting Good Reason for any subsequent occurrence of Good Reason.

 

7.                   Vacation. You will be eligible for a maximum of four (4)
weeks of paid vacation per calendar year to be taken at such times as may be
approved in advance by the Company. Vacation days for which you are eligible
shall accrue pro rata on a monthly basis during the period that you are employed
during each calendar year.

 

8.                   Commuting Expenses. For up to 120 days following the Start
Date, you will receive a semi-monthly payment of $6,250, less applicable taxes,
by the Company to assist you in paying for reasonable commuting expenses
associated with your business related visits to New York City. The amount for
these commuting expenses will be reviewed from time to time to ensure
reasonableness given the travel required for the role.

 

9.                   Sign-On Bonus. Ophthotech will pay you a sign-on bonus of
$50,000, less applicable taxes and withholdings, payable after you officially
relocate your home to the New York/New Jersey area. Ophthotech reserves the
right to require repayment of this amount should you voluntarily leave
employment during your first 12 months with the Company.

 

10.            Relocation. Ophthotech’s relocation company will assist you in
your move and Ophthotech will pay for the following relocation expenses up to a
cap of $150,000:

 

·                      Packing and movement of your household goods.

·                      Three (3) months of temporary housing and storage.

·                      Home sale closing costs will be covered through the Buyer
Value Option (BVO) program. Details of this program will be explained to you by
the relocation company.

·                      One way economy transportation for you and your family to
relocate to the New York/New Jersey area. This includes airfare, car rental and
reasonable meals for the trip.

·                      Home purchasing closing costs associated with you finding
a home in the area.

·                      Two (5-day) house hunting trips for you and your family
to help you locate a residence. The house hunting trips will include economy air
fare, reasonable daily meals, a car rental and hotel accommodations.

 

11.            Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Agreement. As a condition of employment, you will be required to execute the
attached Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Agreement.

 

12.            No Conflict. You represent that you are not bound by any
employment contract, restrictive covenant or other restriction preventing you
from entering into employment with or carrying out your responsibilities for the
Company, or which is in any way inconsistent with the terms of this offer
letter.

 

13.            Proof of Legal Right to Work. You agree to provide to the
Company, within three (3) days of your date of hire, documentation proving your
eligibility to work in the United States, as required by the Immigration Reform
and Control Act of 1986. You may need a

 

4

--------------------------------------------------------------------------------


 

work visa in order to be eligible to work in the United States. If that is the
case, your employment with the Company will be conditioned upon your obtaining a
work visa in a timely manner as determined by the Company.

 

14.            At-Will Employment. This letter shall not be construed as an
agreement, either express or implied, to employ you for any stated term, and
shall in no way alter the Company’s policy of employment at-will, under which
both the Company and you remain free to end the employment relationship for any
reason, at any time, with or without cause or notice. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at-will” nature of your
employment may only be changed by a written agreement signed by you and the
Company’s Chief Executive Officer that expressly states the intention to modify
the at-will nature of your employment. Similarly, nothing in this letter shall
be construed as an agreement, either express or implied, to pay you any
compensation or grant you any benefit beyond the end of your employment with the
Company. This letter supersedes all prior understandings, whether written or
oral, relating to the terms of your employment.

 

15.            Successors and Assigns. The terms of this letter shall be binding
upon and inure to the benefit of you and the Company and their respective
successors and assigns, including any corporation with which, or into which, the
Company may be merged or which may succeed to the Company’s assets or business;
provided, however, that your obligations are personal and may not be assigned by
you. You expressly consent to be bound by the provisions hereof for the benefit
of the Company or any subsidiary or affiliate thereof to whose employ you may be
transferred without the necessity that this letter be re-signed at the time of
such transfer.

 

16.            Governing Law. This letter shall be governed by and construed in
accordance with the laws of the State of New York (without reference to the
conflicts of laws provisions thereof). Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this letter shall be commenced only in a court of the State of
New York (or, if appropriate, a federal court located within New York), and the
Company and you each consents to the jurisdiction of such a court. The Company
and you each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision hereof.

 

17.            Code Section 409A. The intent of the parties is that payments and
benefits under this letter comply with, or be exempt from, Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this letter shall be interpreted to be in compliance therewith. With
regard to any provision herein, including, without limitation, Section 8 hereof,
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Code Section 409A, (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, provided that this clause (ii) shall not be violated with regard
to expenses reimbursed under any arrangement covered by Internal

 

5

--------------------------------------------------------------------------------


 

Revenue Code Section 105(a) solely because such expenses are subject to a limit
related to the period the arrangement is in effect, and (iii) such payments
shall be made on or before the last day of your taxable year following the
taxable year in which the expense occurred, provided that any tax gross-ups may
be reimbursed by the end of the calendar year following the calendar year in
which such taxes are remitted to the taxing authorities. For purposes of Code
Section 409A, each payment hereunder shall be treated as a separate payment and
your right to receive any installment payments pursuant to this Agreement shall
be treated as a right to receive a series of separate and distinct payments. In
no event may you, directly or indirectly, designate the calendar year of any
payment to be made under this letter that is considered nonqualified deferred
compensation. Termination of employment as used herein shall mean separation
from service within the meaning of Code Section 409A. In the event at the time
of any separation from service you are a “specified employee” within the meaning
of Code Section 409A, any deferred compensation subject to Code Section 409A
payable as a result of such termination shall not be paid prior to the earlier
of six (6) months after such termination and your death and shall be paid
immediately thereafter.

 

If this letter correctly sets forth the terms under which you will be employed
by the Company, please sign the enclosed duplicate of this letter in the space
provided below and return it to me, along with a signed copy of the Invention,
Non-Disclosure, Non-Competition and Non-Solicitation Agreement. If you do not
accept this offer by Friday, October 3, 2014 the offer will be deemed withdrawn.

 

 

Sincerely,

 

 

 

 

 

 

By:

/s/ Amy R. Sheehan

 

 

Amy R. Sheehan

 

 

Executive Director, Human Resources

 

The foregoing correctly sets forth the terms of my at-will employment with
Ophthotech Corporation. I am not relying on any representations other than those
set forth above.

 

 

/s/ Todd N. Smith

 

9/29/14

Todd N. Smith

 

Date

 

6

--------------------------------------------------------------------------------
